DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 09/02/2022, with respect to claims 1-3, 10-12, 16, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-3, 10-12, 16, and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 10-12, 16, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 16, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument having an end effector attached to an elongated member configured to bend with respect to the elongated member and rotate together with the elongated member about the longitudinal axis, a rotation operator, a bending operator, a rotor comprising a first screw having a first winding direction and a second screw having a second winding direction and a connector comprising a first connector connected with a transmitter and screwed to the first screw and a second connector screwed to the second screw, wherein the first screw and the second screw are configured to move in opposite directions along the rotation axis when the rotor rotates about the rotation axis with respect to the base and the connecter.  The prior art of record that comes closest to teaching these limitations is Worrell (US 2012/0078243), Ishida (US 2015/0032150), Weir (US 2014/0005705), and Nicholas (US 2012/0130420).  Ishida teaches a surgical instrument having an end effector attached to an elongated member configured to bend with respect to the elongated member and rotate together with the elongated member about the longitudinal axis, a rotation operator, and a bending operator.  However, Ishida fails to teach the surgical instrument having a rotor comprising a first screw having a first winding direction and a second screw having a second winding direction and a connector comprising a first connector connected with a transmitter and screwed to the first screw and a second connector screwed to the second screw, wherein the first screw and the second screw are configured to move in opposite directions along the rotation axis when the rotor rotates about the rotation axis with respect to the base and the connecter.  Worrell, Weir, and Nicholas all teach a surgical instrument.  However, Worrell, Weir, and Nicholas all fail to teach surgical instrument having an end effector attached to an elongated member configured to bend with respect to the elongated member and rotate together with the elongated member about the longitudinal axis, a rotation operator, a bending operator, a rotor comprising a first screw having a first winding direction and a second screw having a second winding direction and a connector comprising a first connector connected with a transmitter and screwed to the first screw and a second connector screwed to the second screw, wherein the first screw and the second screw are configured to move in opposite directions along the rotation axis when the rotor rotates about the rotation axis with respect to the base and the connecter.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-3, 10-11, and 20, claims 2-3, 10-11, and 20 are allowed because they contain the allowable subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731